The writer is in accord with the views expressed in the foregoing opinion with the exception that he believes that a final judgment should be entered in favor of the defendant in error for the amount paid by the defendant in error and Kuebler to the Ohio Savings Bank  Trust Company in satisfaction of the latter's claim against the Marshall-Gerken Company, for which amount the plaintiff in error had bound himself by contract. The cause of action upon which the so-called set-off was based ran in favor of the Marshall-Gerken Company, a corporation, and not in favor of Gould, and Gould was not entitled to have the claim against him reduced by deducting the amount of the alleged set-off. The case of American Ry. Express Co. v. Bender, supra,
has no application to a state of facts such as is presented in the instant case. The power of this court to enter judgment for the full amount due the plaintiffs, without any deduction for the set-off, becomes doubly apparent when we keep in mind that there is no good reason which can be given why the court below should not have entered judgment in favor of the plaintiff for the full amount claimed, as a matter of law. *Page 318